ORDER

PER CURIAM.
AND NOW, this 24th day of October, 2005, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated September 14, 2005, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that David Louis Bargeron is suspended on consent from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.